     Case: 1:18-cv-01052 Document #: 60 Filed: 12/13/18 Page 1 of 1 PageID #:217

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Nathanial E. Freeman
                                Plaintiff,
v.                                                  Case No.: 1:18−cv−01052
                                                    Honorable Frederick J. Kapala
Quicken Loans, Inc.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 13, 2018:


       MINUTE entry before the Honorable Iain D. Johnston: The telephonic status
hearing previously set for 12/18/2018 is stricken and is reset to 2/26/2019 at 9:00 AM. By
2/22/2019 counsel shall provide direct dial numbers for the hearing to the Court&#0;39;s
operations specialist, who will initiate the call. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
